Citation Nr: 1206544	
Decision Date: 02/22/12    Archive Date: 03/01/12

DOCKET NO.  08-35 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for asthma (previously claimed as asthma, hay fever, allergies, and sinus conditions).

2.  Entitlement to service connection for a lumbar spine disorder.

3.  Entitlement to service connection for peripheral neuropathy of the left lower leg, to include as secondary to his lumbar spine disorder.

4.  Entitlement to service connection for a left knee disorder.

5.  Entitlement to service connection for a right knee disorder.

6.  Entitlement to service connection for a left foot disorder.

7.  Entitlement to service connection for vertigo, to include as secondary to his service-connected disabilities.

8.  Entitlement to service connection for headaches, to include as secondary to his service-connected disabilities.

9.  Entitlement to service connection for Meniere's disease, to include as secondary to his service-connected disabilities.

10.  Entitlement to an initial disability rating in excess of 10 percent for adjustment disorder, mixed with anxiety and depressed mood.

11.  Entitlement to an initial rating greater than 20 percent from April 19, 2007, to July 1, 2009, for bilateral hearing loss, on a schedular and extraschedular basis.

12.  Entitlement to an initial rating greater than 30 percent from July 2, 2009, for bilateral hearing loss, on a schedular and extraschedular basis.

13.  Entitlement to an effective date earlier than April 19, 2007, for the grant of service connection for bilateral hearing loss, to include on the basis of clear and unmistakable error (CUE) in the May 1987 rating decision.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Veteran represented by:	Berry, Kelley, and Wythers Law Firm


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 28, 1966, to August 11, 1966.  The Veteran also served on active duty for training (ACDUTRA) from August 11, 1966, to September 25, 1966, and from August 4, 1967, until August 20, 1967.

The Veteran's appeal comes before the Board of Veterans' Appeals (Board) from a November 2007 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in Lincoln, Nebraska, which granted service connection for bilateral hearing loss.  The RO assigned a 20 percent disability rating, effective April 19, 2007, the date of the Veteran's service connection claim.  The November 2007 rating decision also denied the claims of entitlement to service connection for vertigo, hypertension, headaches, lumbar spine disorder, bilateral knee disorder, left foot disorder, peripheral neuropathy of the left lower leg, and depression.  The Veteran appealed these determinations.

The Veteran's appeal also comes before the Board from a March 2008 rating decision of the VA RO in Lincoln, Nebraska, which denied the Veteran's petition to reopen his claim of service connection for Meniere's disease.  The March 2008 decision also denied the Veteran's claim of entitlement to service connection for depression.  The Veteran appealed these determinations.

In addition, the Veteran's appeal comes before the Board from an October 2008 rating decision of the VA RO in Lincoln, Nebraska, which denied the Veteran's claim of service connection for asthma, hay fever, allergies, and sinus conditions.  The Veteran appealed this determination.

In an August 2009 Supplemental Statement of the Case (SSOC) of the VA RO in Lincoln, Nebraska, the RO increased the rating for the bilateral hearing loss to 30 percent.  The 30 percent rating was made retroactively effective from July 2, 2009, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran continued to appeal, requesting an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a Veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In a June 2010 decision, the Board reopened the claim for service connection for Meniere's disease.  The Board then denied the following claims: (1) entitlement to service connection for hypertension; (2) entitlement to an initial rating greater than 20 percent from April 19, 2007, to July 1, 2009, for bilateral hearing loss, on a schedular basis; (3) entitlement to an initial rating greater than 30 percent from July 2, 2009, for bilateral hearing loss, on a schedular basis; (4) entitlement to an effective date earlier than April 19, 2007, for the grant of service connection for bilateral hearing loss; and, (5) entitlement to an effective date earlier than July 2, 2009, for the award of a 30 percent disability evaluation for bilateral hearing loss.  The Board remanded the remaining claims to the RO for further development.  

The Veteran then appealed the June 2010 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Joint Motion for Remand (JMR), the parties asked the Court to vacate the June 2010 Board denials (with the exception of the hypertension denial) and remand the case.  In a July 2011 Order, the Court granted the JMR.  The Board decision regarding the hypertension claim was left intact.  The issue of entitlement to an effective date earlier than July 2, 2009, for the award of a 30 percent disability evaluation for bilateral hearing loss, was combined into the issue of entitlement to an initial rating greater than 20 percent from April 19, 2007, to July 1, 2009, for bilateral hearing loss.  The following issues were then remanded back to the Board for appellate disposition: (1) entitlement to an initial rating greater than 20 percent from April 19, 2007, to July 1, 2009, for bilateral hearing loss, on a schedular basis; (2) entitlement to an initial rating greater than 30 percent from July 2, 2009, for bilateral hearing loss, on a schedular basis; and, (3) entitlement to an effective date earlier than April 19, 2007, for the grant of service connection for bilateral hearing loss.

The remaining issues, which were originally remanded by the Board in June 2010, were also returned to the Board for appellate disposition.

Furthermore, the July 2009 VA examiner determined that the Veteran's service-connected bilateral hearing loss has significant effects on his occupation.  This conclusion raises a TDIU claim.  When a TDIU for a service-connected disability is raised in connection with an increased rating claim for that service-connected disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the TDIU claim is added to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Finally, in a January 2011 statement, the Veteran's representative asserted CUE in connection with the earlier effective date claim.  The Board has adjusted the issue on appeal accordingly. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, another remand is required before the claims can be properly adjudicated.  

First, the most recent outpatient treatment records from the VA Medical Center (VAMC) in Omaha, Nebraska, are dated from March 2011.  All pertinent records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. 
§ 5103A(a)(1), (b)(1), (c)(1) (West 2002); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).

Psychiatric Claim

The Board has determined that the Veteran filed a timely Notice of Disagreement (NOD) in August 2011 in response to the June 2011 rating decision that granted service connection for the Veteran's adjustment disorder, mixed with anxiety and depressed mood.  The Veteran appealed the initial 10 percent disability rating assigned.  Thus, the RO must now respond to the Veteran's June 2011 NOD with a Statement of the Case (SOC) addressing the issue.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Asthma Claim

As to this issue, the Veteran has not been provided with a proper duty-to-assist notice letter for this claim.  The evidence of record suggests that the Veteran's asthma may have pre-existed his active military service.  Specifically, at the December 2010 VA examination, the Veteran reported experiencing asthma since his childhood.  To date, the Veteran has not been provided with a notice letter addressing aggravation of a pre-existing disorder.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011).  

Second, this claim was remanded by the Board in June 2010.  Upon review of the claims file, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The development was inadequate for the following reasons:  The Board remanded, in pertinent part, for the RO to obtain a VA medical opinion regarding the etiology of the Veteran's asthma.  The Veteran was scheduled for the examination in December 2010.  At the examination, the Veteran reported that he had experienced asthma since his childhood.  The Veteran stated that his asthma was aggravated by the dust during his active military service.  The Veteran indicated that he was discharged from the military in 1968 for his asthma.  This is documented in his service treatment records (STRs).  Following a physical examination of the Veteran, the VA examiner determined that "it is less likely as not that" that his current asthma is "due to or a result of active military duty."  However, to date, a medical opinion has not been obtained on whether the Veteran's current asthma pre-existed his active military service, and, if so, whether this pre-existing disorder was aggravated beyond its normal progression during his active military service.  The Board finds that a VA examination is required to determine whether this disorder is related to the Veteran's active military service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).

Vertigo, Meniere 's disease, and Headaches Claims

These claims were remanded by the Board in June 2010.  Upon review of the claims file, the Board finds that the development directed by the Board in its last remand was not accomplished.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall, 11 Vet. App. at 271.  

The Board remanded, in pertinent part, for the RO to obtain VA medical opinions regarding the etiology of the Veteran's vertigo, Meniere's disease, and headaches.  The Veteran was scheduled for a VA examination in December 2010.  Following a physical examination of the Veteran, the VA examiner concluded that "it is possible that the patient may have had other symptoms of Meniere's disease manifest while the patient was in service, the main symptom of vertigo did not begin until after discharge.  Therefore, while it may be possible that the patient began to have symptoms of Meniere's syndrome while in the military, there is no clear evidence that this did indeed happen.  Furthermore, the patient's first vertiginous episode did not occur until after his separation.  Therefore, the vertigo associated with Meniere's disease was less likely as not caused by or a result of events or physiologic changes occurring during the patient's military service."

In a May 2011 VA addendum opinion, the VA examiner also determined that "the patient's symptoms are less likely as not Meniere's secondary to service-connected hearing loss and tinnitus.  Hearing loss and tinnitus do not directly cause or aggravate vertigo or headaches.  Therefore, the vertigo and headaches are less likely as not secondary to or aggravated by the service-connected hearing loss and tinnitus."  As support for these conclusions, the examiner reasoned that, "[t]he triad of hearing loss, tinnitus, and vertigo may represent Meniere's Disease.  However, patients with hearing loss often have tinnitus, and the [Veteran's] vertigo didn't begin until after the Veteran completed his service."  The examiner also pointed out that the Veteran's vertigo occurred subsequent to his development of hearing loss and tinnitus.

The Board finds these VA medical opinions to be inadequate for several reasons.  

First, in regards to the headaches, the VA examiner did not provide a medical opinion regarding direct service connection (i.e., whether the Veteran's currently diagnosed headaches are directly related to his active military service).  The Board specifically requested this medical opinion in its June 2010 Remand.

Second, the examiner did not provide any rationale for his secondary service connection opinions regarding Meniere's disease and headaches.  The examiner only provided rationale in support of the negative nexus opinion concerning the vertigo, as the examiner points out that the vertigo occurred subsequent to the service-connected bilateral hearing loss and tinnitus.  A medical examination report must contain not only clear conclusions, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Third, in regards to the Meniere's disease and vertigo, the examiner stated that it was "possible" these disorders began during his active military service, but there was no "clear" evidence regarding an in-service incurrence.  The standard for a medical opinion for service connection purposes is not that the examiner be certain of the etiology of the disorder, but whether a particular causation is as likely as not (likelihood greater than 50%), "at least as likely as not" (50%), or "less likely than not" (less than 50% likelihood).  Thus, in his reasoning, the VA examiner used the incorrect service connection standard.  Additionally, other symptoms of Meniere's disease must be identified if the exist in the service treatment records.  

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  If a VA examination is inadequate, the Board must remand the case.  Thus, the Board finds that VA addendum medical opinions are required to determine whether these disorders are related to the Veteran's active military service or his service-connected disabilities.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

TDIU Claim

First, the Veteran has not been provided with a proper duty-to-assist notice letter for this claim.  The Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Second, a remand is required in order to afford the Veteran a VA examination to determine whether his service-connected disabilities (bilateral hearing loss, tinnitus, and adjustment disorder, mixed with anxiety and depressed mood) currently preclude him from performing substantially gainful employment.  Although the Veteran has been afforded a VA examination, a medical opinion regarding the combined effect of his service-connected disabilities on his employability has not yet been obtained.  In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Here, a VA examination is necessary in order to provide a current assessment of the Veteran's employability.

Bilateral Hearing Loss Claims

First, the claims file currently contains a private medical opinion dated in May 2007 from Dr. B.A.T. at the Ear Specialists of Omaha.  Dr. B.A.T. determines that the Veteran is "completely deaf on the right side" and his left ear revealed "mild to severe sensorineural hearing loss with 88 percent speech discrimination."  The audiological examination results attached to this opinion are displayed in graphical form that have not been converted to an appropriate numerical form.  The Court has held that interpretation of a graphical audiogram is a finding of fact, to be made by the Board in the first instance.  Kelly v. Brown, 7 Vet. App. 471 (1995).  In the June 2011 JMR, the parties pointed out that if the Board is unable to interpret the graphical audiogram due to unclear results or several possible interpretations, then the Board must remand the results for translation by an appropriate specialist.  Savage v. Shinseki, __ Vet. App. ___, ___, No. 09-4406, slip op. (January 4, 2011) ("As statutory section 5103A makes clear, the Secretary is required to make 'reasonable efforts' to assist a claimant in developing his claim, and regulatory [38 C.F.R. § 19.9(a)] makes clear that part of those 'reasonable efforts' includes seeking clarification of unclear 'evidence,' which necessary includes medical examination reports of all kinds."). See Kelly, 7 Vet. App. at 471. See e.g., Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, 2 (Oct. 28, 2010) (nonprecedential) (noting that Board's failure to make factual findings by interpreting the audiograph resulted in the Board overlooking relevant audiometric data and was remandable error); Box v. Shinseki, No. 08-3038, 2010 WL 2640581, 3 (June 30, 2010) (nonprecedential) (indicating the Board had a duty to interpret a private audiological examination or if it could not do so to seek clarification).  The Board finds that the graphical representation is unclear and may have several possible interpretations.  Thus, the Board is unable to interpret the graph, and further medical inquiry is necessary for a proper finding of fact to be rendered.  

Second, the Veteran's last VA examination to assess the current severity of his service-connected bilateral hearing loss was in July 2009.  This evidence is inadequate to assess the Veteran's current level of severity, since this examination is over two years old.  Therefore, a new VA audiological examination is required to assess the current level of severity of the Veteran's service-connected bilateral hearing loss.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995). See, as well, VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).


Earlier Effective Date Claim

The development concerning the increased rating claims for bilateral hearing loss could affect the outcome of this claim.  For this reason, the Board will defer the adjudication of the earlier effective date claim until the bilateral hearing loss development is complete.  

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's claim regarding entitlement to an initial disability rating in excess of 10 percent for adjustment disorder, mixed with anxiety and depressed mood.  Advise the Veteran and his representative of the date on which the time allowed for perfecting a timely substantive appeal of this claim expires.  If the Veteran and/or the Veteran's representative perfects his appeal by submitting a timely and adequate substantive appeal, then the RO should return the claim to the Board for the purpose of appellate disposition, if the claim remains denied.

2.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to service connection for asthma.  This letter should address aggravation of a pre-existing disorder.

3.  Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate a claim for entitlement to a TDIU.  Additionally, this letter should comply with the case of Dingess/Hartman, 19 Vet. App. at 473.  

4.  Afford the Veteran an opportunity to identify any additional clinical records, such as non-VA clinical records, or non-clinical records, such as statements from supervisors or fellow employees, that might substantiate his TDIU claim.  

5.  Obtain all pertinent VA outpatient treatment records from the Omaha, Nebraska, VAMC, since March 2011.

Ensure that the Veteran has not been treated by any other local VAMCs.  If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

6.  Obtain and update all private treatment records.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

7.  The RO should contact Dr. B.A.T. from the Ear Specialists of Omaha and inquire as to whether the May 2007 audiological examination (which is in graphical format) was conducted by a state-licensed audiologist.  

The RO should also ask that the medical provider translate the graphical displays of the audiogram test results contained in the May 2007 private audiological examination to an appropriate numerical form.  Specifically, the private provider should be asked to provide a specific breakdown of the pure tone threshold average for each ear at the four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz).  All records and/or responses received should be associated with the claims file.

Additionally, ask Dr. B.A.T. to clarify and/or provide supporting audiogram test results regarding his May 2007 statement in which he determined that the Veteran "is completely deaf on the right side."

If no response is received from the private provider, the Veteran should be informed in a letter of this fact.

8.  Schedule the Veteran for an appropriate VA examination to ascertain the nature and etiology of his current asthma.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder, including the Veteran's lay statements and his STRs, and the medical literature have been reviewed in forming the medical opinion.  

The VA examiner must offer opinions on the following:

(a)  Did the Veteran's current asthma clearly and unmistakably pre-exist his March 1966 entry into the active military service?  

i)  If there is clear and unmistakable evidence that the asthma pre-existed his active military service, is there clear and unmistakable evidence (evidence that is obvious and manifest) that the asthma was not aggravated beyond its natural progression during his active military service?  The examiner is asked to consider the Veteran's 1967 in-service asthma attack, and the subsequent 1968 military discharge for his asthma.

ii)  If there is not clear and unmistakable evidence that the asthma disorder pre-existed his active military service, is it at least as likely as not (a probability of at least 50 percent or more) that his asthma is related to his active military service?

The VA examiner is asked to note the different standards of proof.  The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved will be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests should be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Veteran is hereby notified that it is his responsibility to report for this and every examination scheduled in connection with this REMAND at whatever location it is scheduled, and to cooperate in the development of his case.  The consequences of failure to report for a VA examination may include denial of his claim.  38 C.F.R. §§ 3.158, 3.655 (2011).

9.  Ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed Meniere's disease.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion addressing the following questions:
	(1)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed Meniere's 				disease is causally related to his active 				military service?
	(2)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed Meniere's 				disease is due to his service-connected 				bilateral hearing loss, tinnitus, or adjustment 			disorder? 
	(3)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed Meniere's 				disease is permanently aggravated by his 				service-connected bilateral hearing loss, 				tinnitus, or adjustment disorder?

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones, 23 Vet. App. at 382.

10.  Ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed vertigo.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion addressing the following questions:
	(1)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed vertigo is 				causally related to his active military service?
	(2)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed vertigo is due to 			his service-connected bilateral hearing loss, 			tinnitus, or adjustment disorder? 
	(3)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed vertigo is 				permanently aggravated by his service-				connected bilateral hearing loss, tinnitus, or 			adjustment disorder?

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones, 23 Vet. App. at 382.

11.  Ask the original VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for an appropriate VA examination to ascertain the etiology of his currently diagnosed headaches.  If an examination is scheduled, properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.  

The examiner must express an opinion addressing the following questions:
	(1)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed headaches are 			causally related to his active military service?
	(2)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed headaches are 			due to his service-connected bilateral hearing 			loss, tinnitus, or adjustment disorder? 
	(3)	Whether it is at least as likely as not that the 			Veteran's currently diagnosed headaches are 			aggravated by his service-connected bilateral 			hearing loss, tinnitus, or adjustment disorder?

A complete rationale should be provided for any opinion or conclusion.  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion (e.g., diagnosis, etiology) as it is to find against the conclusion.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones, 23 Vet. App. at 382.

12.  Schedule the Veteran for a VA audiological examination by a state-licensed audiologist to assess the current level of severity of his bilateral hearing loss disability. The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed.

The examiner should perform all indicated tests and studies.  The examination must include, at a minimum, a pure tone audiometry test and a controlled speech discrimination test using the Maryland CNC word. 

In addition to the objective test results, the examiner should fully describe the functional effects caused by the bilateral hearing loss in the final report of the evaluation, including the effect of the Veteran's bilateral hearing loss on his ability to communicate via the telephone and the impact of this on his employability.  The examiner should address whether, and to what extent, the Veteran's bilateral hearing loss decreases his ability to communicate effectively with other people.  In addressing the functional effects of the hearing loss on the occupational functioning generally, the examiner should consider the Veteran's employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss.  In forming the opinion, the examiner should disregard both the age and any nonservice-connected disabilities of the Veteran.  

Furthermore, the VA examiner should provide an interpretation of the May 2007 audiological testing conducted by Dr. B.A.T. from the Ear Specialists of Omaha.  Specifically, if the pure tone thresholds are obtained in graphical form, pursuant to paragraph 6 of this Remand, the examiner should translate the graphs of the Veteran's pure tone threshold levels into numerical form by providing the Veteran's pure tone thresholds at each of the relevant frequencies.  Further, if the examiner is unable to interpret the May 2007 private treatment report, the examiner should provide a supporting rationale.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file must be made available to the examiner.

13.  Provide a VA examination to the Veteran in order to assist in evaluating the effect of the Veteran's service-connected disabilities (bilateral hearing loss, tinnitus, and adjustment disorder, mixed with anxiety and depressed mood) on his employability.  Properly notify the Veteran of the examination by sending notice of the details of the examination to the Veteran at his correct address.  Send the notice with sufficient time in advance to allow the Veteran to attend the examination.  

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities.  

The medical opinion must address whether his service-connected disabilities alone are so disabling as to render him unemployable.  A complete medical, education, and employment history should be taken.  The VA examiner should also consider the Veteran's Workers Compensation and Social Security Administration disability benefits.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  All necessary studies and tests shall be conducted.

If the examiner determines that a decision cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.  Jones, 23 Vet. App. at 382.

14.  After all of the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC, and afford the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



